Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/491,698 and Response filed on 08/25/2021. Claim 41 has been canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4-8, 10-16, 18-22, 25-31, 33 and 37-52 have been canceled. Claims 53-62 have been newly created. Claims 1, 3, 9, 17, 23-24, 32, 34-36 and 53-62 are pending in the application.

Specification
2.  This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
3. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: battery with built-in voltage regulation device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.  Claim 1 recites the limitation "the least one power source regulator" in line 21 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1, 3, 9, 17, 23-24, 32, 34-36 and 53-62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter et al. (U.S. Patent 9,954,384) .
7. As to claims 1 and 52 Hunter discloses:
Claim 1 A battery (an energy storage system/super-cell 100 (battery) – Abstract; col.1, ll.35-48; col.4, ll.23-24; Fig.1), comprising:
an external surface of the battery which is substantially defined by (Figs.10A-10B):
a housing (all components of the energy storage system/super-cell 100 (battery) are completely enclosed within a metal or plastic/epoxy housing that surrounds the internal components - col.18, ll.32-47; Figs.10A-10B, 11);
a positive terminal (upper (+) power/output terminal 116 – col.6, ll.54-55; col.7, ll.43-45; col.8, ll.35-38; Fig.1);
a negative terminal (lower (-)power/output terminal 116 – col.6, ll.54-55; col.7, ll.43-45; col.8, ll.35-38; Fig.1);
wherein the housing (col.18, ll.32-47; Figs.10A-10B; 11)contains:
a power source (an energy storage cell 110/400 (power source) - col.4, ll.24-28; Figs.1-2, 10A-10B); and
a voltage regulation device that is operatively connected to the positive terminal, the negative terminal and the power source (a microcontroller 102, sensors 104, power electronics 108 and a or low dropout (LDO) regulator 112 (voltage regulation device) is electrically (operatively) connected by single and double arrows to the terminals (+ and -) 116 and the energy storage cell 110 (power source) - col.4, ll.23-39; col.4, ll.57-67; col.5, ll.1-3; Fig.1),
wherein the voltage regulation device comprises at least one power source regulator configured to selectively regulate the power source to provide an output voltage between the positive and negative terminals which is less than the power source voltage (the power electronics also incorporates a low output logic supply 158 for running the digital power controller and load device keep-alive circuits operational (at least one power source regulator configured to selectively regulate the power source to provide an output voltage between the positive and negative terminals which is less than the power source voltage) when the main power electronics stage is shut down - col.7, ll.29-37; col.7, ll.15-17; Fig.2), and at least one charging regulator configured to selectively regulate a voltage applied to the positive and negative terminals to charge the power source (depending on the signals provided by a digital power controller 160 (which is implemented by the previously described microcontroller), the half-bridge operates as a buck converter to transfer charge from the load device to the storage cell (charging regulator configured to selectively regulate a voltage applied to the positive and negative terminals to charge the power source) - col.7, ll.9-16; col.15, ll.19-23; col.15, ll.26-29; col.16, ll.56-67; col.17, ll.1-6), and
wherein the voltage regulation device further comprises a switch configured to select between (small, high frequency active switches are readily available for use in voltage conversion; the low loss switches can be configured in a range of topologies/modes - col.6, ll.43-49; col.8, ll.20-27): 
an active operating mode in which the least one power source regulator is actively regulating the power-source to provide the output voltage (in the Boost state, the microcontroller causes the power electronics to go into a boost converter mode and supply power to the load device (a discharging operation), wherein provided voltage is in range of 5-20 volts - col.15, ll.17-19; col.19, ll.34-43),
a low-power operating mode in which the power source regulator is not actively regulating the power source to provide output voltage (the power electronics also incorporates a low output logic supply 158 for running the digital power and
a disconnection mode, in which the power source is operatively disconnected from the positive terminal and/or negative terminal (in the Halt state, normal operation of the system is stopped as a result of the occurrence of a detected problem or fault - col.15, ll.23-25; col.16, ll.36-49; col.17, ll.15-20; col.17, ll.31-39).
8. Claim 53 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(2) as set forth above.
As to claims 3, 9, 17, 23-24, 32, 34-36 and 54-62 Hunter recites:
Claims 3, 54 The battery/voltage regulation device, wherein the switch is configured to monitor a voltage of the power source and transition the voltage regulation device between the low-power operating mode and the active operating mode when the power source voltage either: i) drops below a first pre-determined threshold voltage; or ii) rises above a second pre-determined threshold (col.7, ll.29-37; col.8, ll.20-27; col.15, ll.1-67; col.16, ll.1-35);
Claim 9, 55 The battery/voltage regulation device, wherein the switch is configured to detect a connection or disconnection from a battery charger and, on detection, transition the voltage regulation device between the low-power operating mode and the active operating mode (col.15, ll.26-67; col.16, ll.1-2);
Claim 17, 56 The battery/voltage regulation device, wherein the switch comprises a physical activation means, the physical activation means comprising one or more of: a button, a magnetic switch; or a removable insulating tab (col.6, ll.43-49; col.9, ll.52-57);
Claim 23, 57 The battery/voltage regulation device, wherein in the active operating mode, the voltage regulation device regulates the output voltage at a programmed variable level (col.5, ll.4-5; col.7, ll.58-66; col.8, ll.3-27; col.8, ll.54-63; col.12, ll.19-67; col.13, ll.1-21; col.15, ll.36-67; col.16, ll.1-16; col.19, ll.40-44; col.20, ll.12-18);
Claim 24, 58 The battery/voltage regulation device, wherein the voltage regulation device comprises at least one first regulator configured to regulate the output voltage to a programmed variable level which is greater than a voltage of the power source (col.4, ll.23-29; col.19, ll.40-44);
Claim 32, 59 The battery/voltage regulation device, wherein the battery further comprises a controller that is operatively connected to the positive terminal, the negative terminal, the power source and to one or more components of the voltage regulation device, the controller being configured to perform one or more of the following: i) provide a lower output voltage if the power source voltage has dropped to a predetermined level; ii) regulate the output voltage according to the current flow of the power source and/or the programmed variable level; or iii) monitor the current and/or voltage level of the power source in order to provide an indication when the battery approaches the end of a discharge (col.7, ll.29-37; col.8, ll.20-27; col.15, ll.1-67; col.16, ll.1-49; col.17, ll.15-20; col.17, ll.31-39);
Claim 34, 60 The battery/voltage regulation device, wherein the voltage regulation device comprises at least one sensor that is adapted to determine a connection to a battery charger, and the at least one sensor is adapted to perform one or more the following: i) determine the connection to the battery charger by detecting a voltage from the battery charger; ii) determine the connection to the battery charger by detecting a current from the battery charger; iii) provide voltage information to the controller in order to regulate the detected voltage of the battery charger for charging the power source; or iv) provide current information to the controller in order to regulate the detected voltage of the battery charger for charging the power source (col.15, ll.1-67; col.16, ll.1-67; col.17, ll.1-38);
Claim 35, 61 The battery/voltage regulation device, wherein the voltage regulation device comprises a voltage sensor and/or a current sensor configured to determine voltage level information of the power source and/or the current flow of the power source and feed the voltage level/current flow information to the controller (col.15, ll.1-67; col.16, ll.1-67; col.17, ll.1-38);
Claim 36, 62 The battery/voltage regulation device, wherein the voltage regulation device comprises at least one current sensor that is operatively connected to the controller, the at least one current sensor is adapted to detect two or more of the following: i) a current being drained by a user's product/device during use; ii) a current being used in the power source during discharge; iii) a current being drained from the power source; and iv) a current being used to recharge the power source, if the power source is rechargeable (col.15, ll.1-67; col.16, ll.1-67; col.17, ll.1-38).



Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851